DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov (U.S. Patent 9,263,242 B2).
	Regarding claims 1 and 8, Makarov discloses an imaging mass spectrometry system and method, comprising:
	An imaging mass spectrometry section/step configured to collect data by performing a mass spectrometric analysis for each of a plurality of micro areas set within a measurement area on a target sample, and to acquire, based on the data, an image showing a distribution of a signal intensity for a specific mass-to-charge ratio or mass-to-charge ratio range (column 2, lines 17-19);
	A quantitative analysis section/step configured to perform, for the target sample or an analogous sample which is not the target sample and yet is considered as virtually 
	A processing section configured to determine a relationship between the signal intensity acquired by the imaging mass spectrometry section and the quantitative value acquired by the quantitative analysis section, based on the quantitative value determined for the sample at the predetermined site by the quantitative analysis section and the signal intensity at a position corresponding to the predetermined site within the distribution of the signal intensity acquired by the imaging mass spectrometry section, and to estimate a quantitative value at an arbitrary position within the distribution of the signal intensity using the determined relationship (column 6, line 61-column 7, line 27).
	Regarding claims 2 and 9, Makarov discloses wherein the predetermined analytical technique is matrix-assisted laser desorption/ionization mass spectrometry (column 3, lines 37-39; column 5, lines 64-67).
	Regarding claims 3 and 10, Makarov discloses a quantification-site determination section/step configured to determine the predetermined site from which a sample to be analyzed by the quantitative analysis section is to be collected (Fig. 2, “Identify M regions of high similarity of mass spectra; split each of M regions into I enclosed clusters of high spatial uniformity (I > M); Grade clusters i=1 . . . I according to any one of: area size, total ion current, S/N, other criteria (e.g. presence of certain .
	Allowable Subject Matter
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach wherein the target sample is a sample section in a form of a slice cut from a lump of sample; the sample to be analyzed by the quantitative analysis section is the analogous sample, and the analogous sample is another sample section located next to or close to the target sample.
Jones, et al (U.S. Patent Application Publication 2019/0304768 A1) teaches performing a low-resolution imaging mass spectrometry scan on a sample in the form of a slice of tissue, and then performing high-resolution mass spectrometry at selected locations on the same slice of tissue (paragraph 0245), but does not teach wherein the sample to be analyzed by the quantitative analysis section is the analogous sample, and the analogous sample is another sample location located next to or close to the target sample.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.